DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 9th, 2022 has been entered. Claims 21-29 are pending. Claims 1-20 have been canceled and claims 21-29 have been added by the Applicant. Applicant’s amendments have overcome the claim objections and 112 rejections.
Allowable Subject Matter
Claims 21-29 are allowed.
Applicant's amendment and arguments filed March 9th, 2022 were fully considered and are persuasive.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 21, the prior art fails to teach or show, alone or in combination, the claimed  method comprising, commanding an actuator to provide a hammer blow to open contacts of a switch; determining that the contacts are welded and did not open responsive to the hammer blow by detecting a continuity of current flow through the switch; and commanding the actuator to provide a second hammer blow.
Regarding claim 28, the prior art fails to teach or show, alone or in combination, the claimed single-phase, self-powered magnetically actuated fault interrupting switch for use in a medium voltage power distribution network, the switch comprising a controller being further configured responsive to the signal indicative of a fault condition to provide a command to the electro-magnetic actuator to open the moving contact via a hammer blow; the controller being further configured to determine that the fixed contact and the moving contact are welded together following the hammer blow based upon the signal indicative of a fault condition; and the controller being further configured responsive to the fixed contact and the moving contact being welded together to command the electro-magnetic actuator to open the moving contact via a second hammer blow.
The prior art, either alone or in combination cannot reasonably be construed as adequately teaching the above limitations in combination with the remaining claim elements. Specifically, none of the prior art adequately teaches or suggests repeated hammer blows to break welded contacts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BOLTON whose telephone number is (571)270-5887. The examiner can normally be reached Mon-Fri: 7:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on (571)-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM A BOLTON/Primary Examiner, Art Unit 2833